UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 12, 2010 STANDARD PACIFIC CORP. (Exact Name of Registrant as Specified in Charter) Delaware 1-10959 33-0475989 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 26 Technology Drive, Irvine, California 92618 (Address of Principal Executive Offices)(Zip Code) (949) 789-1600 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 12, 2010, the Company held its Annual Meeting of Stockholders at 10:30 a.m. local time at the Company’s headquarters located at 26 Technology Drive, Irvine, CA 92618.The following matters were voted upon at the meeting: Proposal No. 1 The Company’s stockholders elected eight individuals to the Board of Directors as set forth below: Name VotesFor Votes Withheld Broker Non-Votes Kenneth L. Campbell Bruce A. Choate James L. Doti Ronald R. Foell Douglas C. Jacobs David J. Matlin F. Patt Schiewitz Peter Schoels Proposal No. 2 The Company’s stockholders approved the June 2009 stock option award to Kenneth L. Campbell. Votes For Votes Against Abstentions Broker Non-Votes Proposal No. 3 The Company’s stockholders ratified the appointment of Ernst & Young LLP as the Company’s independent registered accounting firm for the 2010 fiscal year. Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal No. 4 The Company’s stockholders rejected a stockholder proposal concerning the adoption of quantitative greenhouse gas emissions goals Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STANDARD PACIFIC CORP. Dated: May13, 2010 By: /s/ JOHN M. STEPHENS Name:John M. Stephens Title:Senior Vice President&Chief Financial Officer
